EXHIBIT 10.2 GRANT OF EMPLOYEE INCENITIVE STOCK OPTION FEELGOLF COMPANY, INC. 1.Options Granted., the undersigned, hereinafter referred to as Optionee, is hereby granted the following option to purchase common stock of Feel Golf. As consideration for services performed by Optionee to Feel Golf, the Optionee isherebygranted the option to purchaseShares of Common Stock of Feel Golf at the price of $ 0.10 per Share. 2.Restricted Shares.Optionee shall have the right to exercise said options on only on Shares that have been issued in accordance with the exemption from registration provided for by Section 4(2) of the Securities Act of 1933 and which thereon contain a legend restricting the Shares from transfer in accordance with Securities And Exchange Commission Rule 144. 3.Term of Options.Optionee shall have the right to exercise said options, no sooner than the second anniversary date of the Optionee’s hire by Feel Golf, or, if the Optionee has at the time of the grant of the option hereunder been an employee ofFeel Golf for over two years, then no sooner than one year from the date of grant of the options hereunder.All options granted herein shall expire 36 months from the date of this Grant. 4.
